Citation Nr: 0017176	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  98-17 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for lumbothoracic 
spine arthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for cervical spine 
arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1959 and from February 1961 to August 1976.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected thoracic spine arthritis is 
manifested by complaints of pain, including on use, 
productive of disability compensable to no more than moderate 
limitation of motion.

3.  The veteran's lumbar spine arthritis is manifested by 
complaints of pain, including on use, productive of no more 
than moderate limitation of motion.

3.  The veteran's cervical spine arthritis disability is 
manifested by complaints of pain, including on use, 
productive of no more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent evaluation for 
thoracic spine disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5291 (1999).

2.  The schedular criteria for an evaluation in excess of 20 
percent for arthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Codes 5003, 5010, 5292, 5295 (1999).

3.  The criteria for an evaluation in excess of 20 percent 
for arthritis of the cervical spine have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5003, 5010, 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities, except as reported 
below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
The veteran was initially granted service connection for 
arthritis of his cervical and lumbar spine segments, and a 
single 20 percent rating was assigned effective from August 
1976.  This appeal stems from adjudication of a claim for an 
increased rating for his spinal arthritis disabilities, 
received on December 17, 1997.  The July 1998, rating action 
on appeal established additional service connection for 
arthritis of the thoracic spine, and assigned a separate 10 
percent rating for arthritis of the lumbar and thoracic spine 
segments, and a separate 10 percent rating for arthritis of 
the cervical spine.  These 10 percent ratings were effective 
from December 17, 1997, the date of receipt of the increased 
rating claim.  By rating action in October 1999 the veteran 
was granted an increased rating of 20 percent for arthritis 
of the lumbothoracic spine and an increased rating of 20 
percent for arthritis of the cervical spine.  The 20 percent 
ratings were made effective from December 17, 1997.

VA treatment records dated from December 1996, reflect that 
the veteran was prescribed pain medication.  A February 1997 
VA outpatient treatment record reveals that the veteran 
complained of neck and back pain.  The veteran reported that 
his back pain was basically unchanged over the previous year.  
The veteran took Motrin 800 mg for treatment.  He reported 
that pain was worse on long bus trips.  Examination revealed 
that the veteran had no tenderness of the cervical spine or 
back.  He had good range of motion of the cervical spine and 
full range of motion of the back.  

An August 1997 VA outpatient record indicates that the 
veteran had a past medical history of osteoarthritis of the 
neck and back.  The veteran reported that his neck and back 
were in "good shape."  Examination revealed normal range of 
motion of the neck.  The diagnosis was osteoarthritis.

The veteran was afforded a VA examination in January 1998.  
The veteran complained of chronic pain and stiffness of the 
spine.  He reported radicular pain which radiated down the 
left leg, without a history of any specific neurologic 
finding.  The veteran reported that it took him approximately 
one hour to limber up his joints in the morning.  He stated 
that all physical actifvity caused more pain.  If he tried to 
work three to four hours around the house in one day the pain 
was worse the next day.  The veteran reported that he awoke 
at night with pain.  

On objective examination the veteran was in no acute 
distress.  He ambulated normally once he got up and got 
going.  He had difficulty getting up from a sitting position 
and getting up and down from a lying position.  There was 
general tenderness to palpation up and down the spine from 
the cervical spine.  There was no paraspinal muscle 
tenderness.  There was no pain on straight leg raising.  Deep 
tendon reflexes were flat.  Range of motion of the cervical 
spine included 20 degrees of forward flexion, 20 degrees of 
backward extension, right and left flexion of 15 degrees, 
each, and rotation of 25 degrees.  The veteran had pain with 
the extremes of range of motion.  Evaluation of the lumbar 
spine revealed forward flexion of 70 degrees, backward 
extension of 20 degrees, right and left lateral flexion of 20 
degrees, each, and rotation of 25 degrees.  The veteran had 
pain at the extremes of all ranges of motion.  The examiner 
noted that x-rays done in 1992 showed progressive 
degenerative changes of the cervical and lumbar spines.  New 
x-rays reportedly revealed spondylosis at all levels.  The 
diagnosis was degenerative arthritis of the lumbar, thoracic, 
and cervical spines with chronic pain, mild limitation of 
motion.

On VA examination in November 1998 the veteran reported that 
he had 4/10 neck pain and 9/10 upper and mid back pain that 
worsened with overhead activity and improved with anagelsics 
and heat.  He reported 5/10 low back pain with occasional 
radiation to his left lower extremity with prolonged sitting 
and standing.  He reported the pain at the left lower 
extremity as being deep aching in character.  The veteran 
stated that his neck, mid and low back stiffness was worse in 
the morning and improved with mild exercise and heat.  He 
took anagelsics for relief of pain and stiffness.  He felt 
that his symptoms were somewhat worse with weather changes, 
particularly with cold weather and rain.  The veteran denied 
using crutches, braces or canes.  He had had no surgery at 
his neck, or mid or low back.  

Objective examination revealed range of motion of the 
cervical spine to include flexion from 0 to 60 degrees.  
Extension was from 0 to 30 degrees.  Rotation was from 0 to 
70 degrees, bilaterally, and lateral bending was from 0 to 30 
degrees, bilaterally.  Spurling's was negative, bilaterally, 
and no trigger points were noted.  At the thoracic spine, 
there was no evidence of scoliosis or kyphosis.  Tenderness 
was noted at the T5 spinous process on forward flexion.  
Forward flexion of the lumbar spine was from 0 to 80 degrees.  
Extension of the lumbar spine was from 0 to 30 degrees.  
Rotation was from 0 to 30 degrees, bilaterally.  Lateral 
bending of the lumbar spine was from 0 to 30 degrees, 
bilaterally.   Straight leg raising was negative, 
bilaterally.  Patrick's sign was negative, bilaterally, and 
no trigger points were noted on palpation of the low back 
region.  Normal musculature was present at bilateral 
cervical, thoracic and lumbar spine segments.  Motor strength 
in the upper and lower extremities was 5/5 throughout.  
Sensation was intact for light touch and pinprick throughout.  
Gait was normal for tiptoe, heel walk and tandem walk.  The 
impression was degenerative arthritis of the cervical, 
thoracic and lumbar spine.  In three addendums, all dated in 
November 1998, the examiner noted that there was no muscle 
spasm present at the cervical, thoracic or lumbar paraspinal 
muscles.  The examiner further noted that there was pain at 
the end-range of each direction of the cervical and lumbar 
spine motions.  The examiner finally noted that limitations 
of range of motion was due to pain and there was no 
limitation for range of motion because of fatigue, weakness 
or lack of endurance.

I.  Thoracic and Lumbar Spine Segments

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Diagnostic 
Code 5003.  

Slight limitation of motion of the dorsal spine warrants a 
noncompensable rating.  A 10 percent rating is for assignment 
for moderate limitation of motion of the dorsal spine.  
Severe limitation of motion of the dorsal spine also warrants 
a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5291.

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, 20 percent if it is 
moderate or 40 percent if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

The record contains no objective clinical findings specifying 
a degree of limitation of motion of the thoracic spine.  
Significantly, however, the record does contain objective 
clinical findings reflecting pain on use of the thoracic 
spine.  With any form of arthritis, painful motion is an 
important factor of disability.  Consistent therewith, it is 
the intent of the Rating Schedule to recognize painful motion 
with joint or periarticular pathology, as productive of 
disability.  It is also the intention of the Schedule to 
recognize actually painful joints as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).  In view of the foregoing, the Board finds that the 
service-connected disability of the thoracic spine, 
manifested by pain on use, is comparable to at least moderate 
limitation of motion of the dorsal spine.  The Rating 
Schedule recognizes that limitation of motion of the thoracic 
spine is distinct and ratable separately from limitation of 
motion of the lumbar spine.  As such, the evidence supports a 
separate 10 percent evaluation for the service-connected 
thoracic spine arthritis pursuant to Diagnostic Code 5291.  A 
higher schedular evaluation is not for assignment under 
Diagnostic Code 5291 for severe limitation of motion.

Upon consideration of the medical evidence of record, the 
Board notes that on VA examinations in January and November 
1998, the reported ranges of motion in degrees reflect the 
veteran retains a minimum of 70 degrees of forward flexion, 
20 degrees of backward extension, 20 degrees of lateral 
bending and 25 degrees of rotation.  The disability factors 
set forth in 38 C.F.R. §§ 4.40, 4.45, to include functional 
loss due to pain on use or during flare-ups, incoordination, 
weakened movement and excess fatigability on use, are also 
for consideration in determining the extent of limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The Board has considered the veteran's reports of increased 
low back pain 
and stiffness on walking or arising.  None of the VA 
examiners noted that the exacerbations would significantly 
affect the veteran's low back range of motion.  The Board 
further notes that there are no treatment records 
substantiating increased exacerbations or flare-ups.  No 
incoordination, weakness or excess fatigability associated 
with the low back disability has been found.  The November 
1998 VA examiner specifically noted that there was no 
limitation for range of motions due to fatigue, weakness or 
lack of endurance.  Therefore, when all pertinent disability 
factors are considered, the Board must conclude that the 
limitation of motion does not more nearly approximate severe 
than moderate.  Accordingly, a rating in excess of 20 percent 
under this criteria is not warranted.

The Board has also considered whether the veteran's lumbar 
spine disability symptomatology could entitle him to a higher 
rating under the criteria for lumbosacral strain.  A zero 
percent rating is assignable when there are only slight 
subjective symptoms.  A 10 percent rating is assignable when 
there is characteristic pain on motion.  A 20 percent rating 
is assignable when there is muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent rating is assignable when 
there is severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Code 5295.  However, the medical evidence does not 
reveal that the veteran has muscle spasm or any of the other 
criteria for a higher rating of 40 percent under this 
diagnostic code.

While the veteran has at times complained of pain radiating 
down into his left leg, VA neurological examinations have not 
shown the veteran to have any associated neurological 
findings, to include sciatic neuropathy.  Furthermore, 
service connection has not been established for any such 
disability.  The veteran has not been shown to have muscle 
spasms, or absent ankle jerk or other neurological findings.  

Accordingly, the preponderance of the evidence is against an 
increased rating for his lumbar spine disability under any 
applicable diagnostic code and his claim must be denied.


II.  Cervical Spine

As noted above, pursuant to Diagnostic Code 5010 and 
Diagnostic Code 5003, the cervical spine arthritis will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Code(s) for the specific joint(s) 
involved.  Limitation of motion of the cervical spine 
warrants a 10 percent evaluation if it is slight, 20 percent 
if it is moderate or 30 percent if it is severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.

On VA examinations in January and November 1998, the reported 
ranges of motion of the cervical spine in degrees reflect the 
veteran retains forward flexion of 20 degrees, backward 
extension of 20 degrees, lateral bending of 15 degrees, and 
rotation of 25 degrees.  Again, the disability factors set 
forth in 38 C.F.R. §§ 4.40, 4.45, to include functional loss 
due to pain on use or during flare-ups, incoordination, 
weakened movement and excess fatigability on use, are also 
for consideration in determining the extent of limitation of 
motion.  See DeLuca.  The Board has considered the veteran's 
reports of neck pain and stiffness.  However, none of the VA 
examiners noted that exacerbations, if any, would 
significantly affect the veteran's cervical spine range of 
motion.  The Board further notes that there are no treatment 
records substantiating increased exacerbations or flare-ups.  
The November 1998 VA examiner specifically noted that there 
was no limitation of cervical spine range of motion due to 
fatigue, weakness or lack of endurance.  Therefore, when all 
pertinent disability factors are considered, the Board must 
conclude that the limitation of motion of the veteran's 
cervical spine does not more nearly approximate severe than 
moderate.  Accordingly, a rating in excess of 20 percent is 
not warranted under the criteria for limitation of motion.  
Accordingly, the veteran is not entitled to an increased 
rating for his cervical spine arthritis disability.


ORDER

Entitlement to a separate 10 percent evaluation for thoracic 
spine arthritis is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
lumbar spine arthritis is denied.

Entitlement to an increased rating for cervical spine 
arthritis is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

